DETAILED ACTION
This action is in response to the communication filed on 11/03/2021.
After a thorough search and examination of the present application and in light of the prior art made of record, the claims 1-20 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Remarks
	Applicant has amended the Abstract of the current application to comprise a word count below the 150 words limit prescribed by the MPEP. 

REASONS FOR ALLOWANCE
 The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or fairly suggest the combination of elements recited in independent claims 1, 8, & 15. More specifically, the prior art of record does not specifically suggest building, by a processor, a model synchronization map table configured to facilitate autonomous computer self-navigation between elements of business objects of a business object model and corresponding elements of an extensible markup language (XML) schema of an XML, schema definition-based (XSD-
Dependent claims 2-7, 9-14, & 16-20, being definite, further limiting, and fully enabled by the specification are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Pertinent Prior Art

 The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.
Panditharadhya et al discloses US 20050132276 A1 Schema editor extensions.
Sanchez et al discloses US 8260587 B2 Method and system for simulating complex systems by integrating system dynamics models.
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad A Sana whose telephone number is (571)270-1753. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark D Featherstone can be reached on 5712703750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AZAM M CHEEMA/Primary Examiner, Art Unit 2166